Citation Nr: 0706925	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  00-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for retro patellar femoral pain 
syndrome of the right knee, from March 23, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March to August 1986, 
and November 1993 to March 1999. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating action of the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting in Washington, D.C, in January 
2002.  A transcript of that hearing is in the file.

The Board in November 2003 remanded this case for additional 
development and it has now been returned to the Board for 
adjudication.

During the pendency of the appeal, the veteran has raised 
issues of entitlement to increased ratings for a lumbar spine 
disorder, a left wrist disorder, and a headache disorder. 
 These issues, however, are not currently developed or 
certified for appellate review. Accordingly, they are 
referred to the RO for appropriate consideration. 




FINDINGS OF FACT

At no time during this appeal period, has the veteran's right 
knee retropatellar femoral pain syndrome been manifested by 
limitation of flexion or extension of the right knee which 
reaches a compensable level of disability.


CONCLUSION OF LAW

Since March 23, 1999, the criteria for a rating in excess of 
10 percent for right knee retropatellar femoral pain syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2005 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability for which service connection was claimed.  The 
claim was readjudicated in a June 2006 supplemental statement 
of the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date is harmless 
because the preponderance of the evidence is against the 
claim.  Hence, any question regarding what effective date 
would be assigned is moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background 

A September 1999 VA examination report noted that the veteran 
stated that he had persistent aching and pain at times behind 
both patellae, right more than left.  The right knee had not 
been dislocated or locked.

A physical examination revealed that the veteran's right knee 
was not swollen or tender.  There was slight subpatellar 
crepitation noted but the range of motion (ROM) was to 140 
degrees, bilaterally.  Both knees were stable, with powerful 
equal quadriceps muscles.  X-rays dated in August 1999, 
revealed a normal right knee.  The diagnosis was right knee 
retropatellar femoral pain syndrome, right knee symptomatic, 
with normal motion.

Private treatment records from Bradley J. Broussard, M.D., 
from April and May 2000 reveal complaints of multiple joint 
pains.  However all tests were essentially normal.  Dr. 
Broussard noted that:

I told him from an orthopedic standpoint 
I do not really know exactly how to 
explain all of the joint pain he is 
having.

At the January 2002 Board hearing the veteran testified that 
he only sought treatment for his right knee when it was 
inflamed.  While he had daily pain, he last saw a physician 
in 2000.  He wore a brace issued to him while on active 
duty.  He reported that his knees locked one or more times a 
week, and that he had right knee instability about six times 
in 2000 with his knee giving way.  He took Naprosyn and 
Daypro for his pain.

 A February 2004 VA examination report noted that the claims 
file had been reviewed.  The veteran reported constant right 
knee pain, and wearing a right knee brace three times a 
week.  He had pain and swelling four times a week.  He had no 
limitation of walking, but there was some crepitus on 
movement.  The veteran did not use a cane, wheelchair or 
brace other than the one mentioned above.  He lost no time 
from work due to the right knee.  He had no essentially 
flare-ups except while driving.  X-rays taken several months 
prior to examination were essentially normal.  

A physical examination revealed that the right knee appeared 
normal.  There was slight questionable tenderness over the 
medial aspect of the superior patellar area, but no swelling 
noted.  The veteran could bend his right knee to 110 degrees 
with pain.  The examiner observed, however, that when the 
appellant thought he was not being observed, the veteran 
could bend his right knee more than 110 degrees, and was able 
to twist the knee to remove his shoes and socks without any 
pain.  There was minimal crepitance through the ROM.  There 
were no Drawer or McMurray signs, and no varus or valgus 
abnormalities.  The diagnosis was retropatellar femoral pain 
syndrome with residuals, and normal x-rays.  

A review of the record on appeal also contains voluminous 
treatment records from VA and from private providers.  These 
records primarily report the veteran's treatment for his many 
other service connected and non-service connected disorders.  
There does not appear to be any specific treatment for a 
right knee disorder.

Analysis

The veteran contends that his service-connected right knee 
disorder is manifested by increased adverse symptomatology 
that warrants an increased rating.  It is requested that the 
veteran be afforded the benefit of the doubt. 

The service connected right knee patellar femoral pain 
syndrome is limited to the rating to be assigned due to 
limitation of motion under the rating criteria. 38 C.F.R. § 
4.71a, Diagnostic Code 5024.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).  

A March 2000 rating decision granted service connection for 
retro patellar femoral pain syndrome of the right knee.  A 10 
percent rating was assigned by analogy under 38 C.F.R. § 
4.71a, Diagnostic Code 5024 (tenosynovitis), effective from 
March 23, 1999.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20. Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. Id.

Given the disability evaluations assigned the veteran's right 
knee disability, potentially applicable Diagnostic Codes 
provide ratings as follows:

If flexion of the leg is limited to 45 degrees, a 10 percent 
rating is in order. If flexion of the leg is limited to 30 
degrees, a 20 percent rating is in order. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

If extension of the leg is limited to 10 degrees, a 10 
percent rating is in order. If extension of the leg is 
limited to 15 degrees, a 20 percent rating is in order. 38 
C.F.R. § 4.71a, Diagnostic Code 5261

In this case, there is no evidence showing that the criteria 
for an increased rating have been met. While VA and private 
treatment records, and reports of VA examination reflect the 
veteran's complaints of pain and tenderness in his right 
knee; the objective clinical evidence does not reveal any 
findings of knee instability, subluxation, tenderness, 
swelling, or ligamentous laxity which would warrant a 
separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Further, there is no evidence of a compensable 
limitation of motion of the right knee. The only evidence of 
a right knee disability appears to be subjective reports of 
pain and tenderness, as well as a suggestion of minimal 
arthritic changes of the right knee (albeit, no x-ray 
evidence of such).  As such, the preponderance of the 
evidence is against an increased evaluation for right knee 
retropatellar femoral pain syndrome. 38 C.F.R. § 4.71a, DC's 
5024, 5260, 5261.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain. The evidence does 
not otherwise show functional loss due to pain to warrant a 
rating in excess of 10 percent. In particular, there is no 
objective evidence of such findings as loss of coordination, 
or muscle atrophy due to service connected pathology. The 
veteran does not objectively show more than a slight 
limitation of motion. 

In summary, when motion of the right knee is considered with 
evidence showing functional loss, there is insufficient 
evidence of objective pain on motion, or any other functional 
loss, to warrant a rating in excess of 10 percent.  
Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating for retropatellar femoral 
pain syndrome of the right knee from March 23, 1999, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


